46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest DAVIS, Petitioner Appellant,v.Sewall SMITH, Warden;  Attorney General of The State ofMaryland;  John Joseph Curran, Respondents Appellees.
No. 94-6843.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 13, 1994Decided:  January 12, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-94-334)
Ernest Davis, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's orders and opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Smith, No. CA-94-334 (D. Md. Mar. 16 and July 11, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also dismiss without prejudice Appellant's petition for writ of habeas corpus subsequently filed directly in this Court.  Under Fed.  R.App. P. 22(a), a petition for a writ of habeas corpus must first be filed in the appropriate district court